Citation Nr: 0623092	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for disability due to 
frostbite of the feet.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the RO.  A claim 
of service connection for a right foot neuroma was also 
developed for the Board's review, but the RO granted service 
connection for this disability in a March 2006 decision.


FINDING OF FACT

The veteran does not have a disability attributable to in-
service frostbite injury to his feet.


CONCLUSION OF LAW

The veteran does not have a disability attributable to 
frostbite injury to his feet incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from frostbite injury to 
both feet from having spent several hours outside while 
stationed at Ft. Meade, Maryland, during winter.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in August 2002.  That letter, which was sent before 
the RO issued its initial unfavorable decision on the 
veteran's claim in October 2002, informed him of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence, was 
asked to send information describing additional evidence for 
VA to obtain, or the evidence itself. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established.  
However, in a March 2006 letter sent to the veteran in order 
to comply with the new requirements of Dingess, supra, the 
veteran was advised how a rating and an effective date would 
be assigned if service connection was established, and he was 
requested to send any additional evidence that he had.  Under 
the circumstances, the Board finds that the notice was 
sufficient for purposes of deciding the present appeal.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, and his private and VA treatment records 
have been obtained.  He was afforded a VA examination of his 
feet in March 2005.  The veteran has not identified any other 
relevant evidence that exists and can be procured.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a disability manifested by frostbite injury to 
his feet.

The record shows a long history of complaints by the veteran 
about his feet, especially pain in his right foot.  His 
service medical records confirm that he suffered a fracture 
of the fourth metatarsal of his right foot in October 1959.  
He was hospitalized for 43 days from March to May 1960 for a 
complaint of pain in the right foot.  At that time, the 
veteran reported that he had fallen from a tree and injured 
his right ankle when he was eight years old.  He was unable 
to walk for about two to three months, and did not consult a 
doctor.  Ever since, he said, among other things, that he had 
always noted blueness of the leg in cold weather.  Upon 
discharge from the hospital in May 1960, because the various 
evaluations did not reveal any abnormality in his right foot, 
the veteran was diagnosed with psychogenic musculoskeletal 
reaction and acrocyanosis (a disorder of the arterioles of 
the exposed parts of the hands and feet involving abnormal 
contraction of the arteriolar walls intensified by exposure 
to cold and resulting in bluish mottled skin, chilling, and 
sweating, of the affected parts.)  See Webster's New Explorer 
Medical Dictionary (1999 Edition).  On his June 1960 
separation examination report, the examiner checked the box 
for the veteran's feet as normal, but noted that he refused 
to bear weight on his right foot, that no disease had been 
found, and he had been diagnosed with psychogenic 
musculoskeletal reaction.  In December 1988 the veteran 
underwent neurectomy on his right foot at a VA medical 
center.  A neuroma was found and excised.  (As noted above, 
in a March 2006 decision by the RO, the veteran was granted 
service connection for neuroma status post right fourth 
metatarsal fracture.)

At the March 2005 VA examination of his feet, the veteran 
reported that, while stationed in Maryland, he had spent most 
of the day out in the snow and cold weather.  His feet became 
cold.  When he went inside, he had painful discomfort and 
swelling in his right foot.  He was hospitalized and treated 
over an extended period of time for the discomfort in the 
right foot.   However, after an extensive examination for 
symptoms of frostbite of the feet, the examiner opined that 
the veteran had not had frostbite of his feet.  His rationale 
for the opinion was that a three-page worksheet had been 
prepared in which the questions (and the responses) had not 
indicated evidence of frostbite to the feet.  The examiner 
did note that the veteran had a tendency to have cold feet in 
the winter and wore socks, but that there was no other 
evidence of frostbite of any kind.  He concluded that it was 
not as least likely as not that the veteran had frostbite 
secondary to a service-connected injury.  Inasmuch as the 
evidence shows that the veteran does not have a current 
disability attributed to in-service frostbite injury to his 
feet, his claim cannot be granted.


ORDER

Service connection for a disability attributable to in-
service frostbite injury of the feet is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


